








































Discover Financial Services
Amended and Restated 2007 Omnibus Incentive Plan
2012
AWARD CERTIFICATE FOR
RESTRICTED STOCK UNITS





















1

--------------------------------------------------------------------------------






Table of Contents for Award Certificate
1.
Stock units generally
3
2.
Vesting schedule and conversion
4
3.
Special provisions for certain employee
4
4.
Dividend equivalent payments
4
5.
Death and Disability and Retirement
5
6.
Reduction in Force
5
7.
Change in Control
5
8.
Termination of Employment and cancellation of awards
6
9.
Cancelation of Awards under Certain Circumstances
6
10.
Tax and other withholding obligations
7
11.
Satisfaction of obligations
7
12.
Nontransferability
8
13.
Designation of a beneficiary
8
14.
Ownership and possession
9
15.
Securities law matters
9
16.
Compliance with laws and regulations
9
17.
No entitlements
9
18.
Consents under local law
10
19.
Award modification
10
20.
Severability
11
21
Successors
11
22.
Governing law
11
23.
Section 409A
11
24.
Defined terms
12
































2

--------------------------------------------------------------------------------




Discover Financial Services
Omnibus Incentive Plan


2012
Award Certificate for Restricted Stock Units


Discover has awarded to you restricted stock units (RSUs) as part of your
discretionary long-term incentive compensation for services provided to the
Company, from the Date of the Award through the Scheduled Vesting Dates, as
provided in this Award Certificate. This Award Certificate sets forth the
general terms and conditions of your 2012 restricted stock unit award (your “RSU
Award”).
The number of RSUs in your award has been communicated to you separately in
writing delivered to you. If you are employed outside the United States, you
will also receive an “International Supplement” that contains supplemental terms
and conditions for your RSU Award. This Award Certificate should be read in
conjunction with the International Supplement, if applicable, in order for you
to understand the terms and conditions of your RSU Award.
Your RSU Award is made pursuant to the Plan. References to “restricted stock
units” or “RSUs” in this Award Certificate mean only those RSUs included in your
RSU Award, and the terms and conditions herein apply only to such award. If you
receive any other award under the Plan or another equity compensation plan, it
will be governed by the terms and conditions of the applicable award
documentation, which may be different from those herein.
The purpose of the RSU award is, among other things, to align your interests
with the interests of the Company and to reward you for your continued
Employment and service to the Company in the future. In view of these purposes,
you will earn each portion of your RSU Award only if you remain in continuous
Employment through the applicable Scheduled Vesting Date.
Section 409A of the Internal Revenue Code imposes rules relating to the taxation
of deferred compensation, including your RSU Award. The Company reserves the
right to modify the terms of your RSU Award, including, without limitation, the
payment provisions applicable to your RSUs, to the extent necessary or advisable
to comply with Section 409A of the Internal Revenue Code.
Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 24 below. Capitalized terms used in
this Award Certificate that are not defined in the text or in Section 24 below
have the meanings set forth in the Plan.
1.
Stock units generally.



Each of your RSUs corresponds to one share of Discover common stock. A RSU
constitutes an unsecured promise by Discover to pay you one share of Discover
common stock on the conversion date for the RSU. As the holder of RSUs, you have
only the rights of a general unsecured creditor of Discover. You will not be a
stockholder with respect to the shares of Discover common stock underlying your
RSUs unless and until your RSUs convert to shares.

3

--------------------------------------------------------------------------------




2.
Vesting schedule and conversion.

(a)
Vesting schedule. Your RSUs will vest according to the following schedule: (i)
25% of your RSUs will vest on the First Scheduled Vesting Date, (ii) 25% of your
RSUs will vest on the Second Scheduled Vesting Date, (iii) 25% of your RSUs will
vest on the Third Scheduled Vesting Date and (iv) the remaining 25% of your RSUs
will vest on the Fourth Scheduled Vesting Date. Any fractional RSUs resulting
from the application of the vesting schedule will be aggregated and will vest on
the First Scheduled Vesting Date. Except as otherwise provided in this Award
Certificate, each portion of your RSUs will vest only if you continue to provide
future services to the Company by remaining in continuous Employment through the
applicable Scheduled Vesting Date and providing value added services to the
Company during this timeframe. The special vesting terms set forth in Sections
5, 6 and 7 of this Award Certificate apply (i) if your Employment terminates by
reason of your death, Disability, or Retirement, (ii) if the Company terminates
your Employment in an involuntary termination under the circumstances described
in Section 6, or (iii) upon a Change in Control. Vested RSUs are subject to the
tax withholding provisions set forth in this Award Certificate.

(b)
Conversion.

(1)
Except as otherwise provided in this Award Certificate, each of your vested RSUs
will convert to one share of Discover common stock on the applicable Scheduled
Vesting Date.

(2)
Shares to which you are entitled upon conversion of RSUs under any provision of
this Award Certificate shall be delivered as soon as administratively
practicable thereafter and shall not be subject to any transfer restrictions,
other than those that may arise under the securities laws or Discover's
policies.

3.
Special provisions for certain employees.



(a)
Six-month delay for specified employees. Notwithstanding the other provisions of
this Award Certificate, to the extent necessary to comply with Section 409A of
the Internal Revenue Code, if Discover reasonably considers you to be one of its
“specified employees” as defined in Section 409A of the Internal Revenue Code at
the time of the termination of your Employment, any RSUs to which you are
entitled under this Award Certificate that constitute a deferred compensation
arrangement under section 409A of the Internal Revenue Code will not convert to
Discover common stock until the date that is six months after the termination of
your Employment.

4.
Dividend equivalent payments.



Until your RSUs convert to shares, if Discover pays a regular or ordinary cash
dividend on its common stock, you will be paid a dividend equivalent for your
vested and unvested RSUs. No dividend equivalents will be paid to you with
respect to any canceled RSUs.
Discover will decide on the form of payment and may pay dividend equivalents in
shares of Discover common stock, in cash or in a combination thereof. Discover
will pay the dividend equivalents as soon as administratively practicable after
Discover pays the corresponding dividend on its common stock.

4

--------------------------------------------------------------------------------




Because dividend equivalent payments are considered part of your compensation
for income tax purposes, they will be subject to applicable tax and other
withholding obligations.
5.
Death and Disability and Retirement.



The following special vesting and payment terms apply to your RSUs:
(a)
Death. If your Employment terminates due to your death, all unvested RSUs
subject to this Award Certificate will vest on the date your Employment
terminates. On that date, your RSUs will convert to shares of Discover common
stock and be delivered to the beneficiary you have designated pursuant to
Section 13 or the legal representative of your estate, as applicable, as soon as
administratively practicable after Discover receives appropriate notice of your
death.

(b)
Disability. If your Employment terminates due to Disability, all unvested RSUs
subject to this Award Certificate will vest on the date your Employment
terminates. On that date, your RSUs will convert to shares of Discover common
stock and be delivered to you, subject to Section 3(a) above, as soon as
administratively practicable thereafter.

(c)
Retirement. If your Employment terminates due to your Retirement, all of your
unvested stock units will vest on the date your Employment terminates. On that
date, your RSUs will convert to shares of Discover common stock and be delivered
to you, subject to Section 3(a) above, as soon as administratively practicable
thereafter.

6.
Reduction in Force.



If the Company terminates your Employment due to a reduction in force or an
elimination of your position, each as determined by Discover in its sole
discretion, your unvested RSUs will vest on the date your Employment terminates,
provided that you sign an agreement and release satisfactory to Discover. As
soon as practicable after Discover's acceptance of your fully executed agreement
and release, your RSUs will convert to shares of Discover common stock and be
delivered to you, subject to Section 3(a) above.
7.
Change in Control.



(a)
If the Company terminates your Employment, or if you terminate your Employment
for Good Reason, other than for Cause, within six months prior to or within 24
months after a Change in Control, all your RSUs will immediately vest upon such
Change in Control. On the later of the date of a Change in Control and the date
of your termination following a Change in Control, as applicable, your RSUs will
vest and convert to shares of Discover common stock and be delivered as soon as
administratively practicable thereafter.

(b)
In the event of a Change in Control which results from a transaction pursuant to
which the shareholders of Discover receive shares of common stock of an
acquiring entity (the “Acquirer”) that are registered under Section 12 of the
Exchange Act (as defined in Section 24(c)(1)), unless otherwise determined by
the Committee, in its sole discretion prior to such Change in Control, there
shall be substituted for each


5

--------------------------------------------------------------------------------




share of Discover common stock subject to this certificate the number and class
of shares of common stock of the Acquirer into which each outstanding share of
Discover common stock shall be converted pursuant to such Change in Control
transactions; and this Award Certificate shall otherwise continue in effect.
(c)
In the event of a Change in Control which results from a transaction pursuant to
which the shareholders of Discover receive consideration other than shares of
common stock of the Acquirer that are registered under Section 12 of the
Exchange Act, the value of the RSUs hereunder shall, unless otherwise determined
by the Committee, in its sole discretion prior to such Change in Control, be
converted into a right to receive the cash or other consideration received by
the shareholders of Discover in such transaction, and this Award Certificate
shall otherwise continue in effect.

8.
Termination of Employment and cancellation of awards.



(a)
Cancellation of unvested awards. Your unvested RSUs will be canceled if your
Employment terminates for any reason other than under the circumstances set
forth in this Award Certificate for death, Disability, and Retirement described
in Section 5 or an involuntary termination by the Company described in Section 6
or in connection with a Change in Control as provided in Section 7.

(b)
General treatment of vested awards. Except as otherwise provided in this Award
Certificate, your vested RSUs will convert to shares of Discover common stock on
the applicable Scheduled Vesting Date. The tax and other withholding provisions
set forth in this Award Certificate will continue to apply until the date the
shares of Discover common stock are delivered.

9.
Cancellation of Awards under Certain Circumstances.



The cancellation events set forth in this Section 9 are designed, among other
things, to incentivize compliance with the Company's policies (including,
without limitation, the Company's risk policy and Code of Conduct), to protect
the Company's interests in non-public, confidential and/or proprietary
information, products, trade secrets, customer relationships, and other
legitimate business interests, and to ensure an orderly transition of
responsibilities. This Section 9 shall apply notwithstanding any other terms of
this Award Certificate (except where sections in this Award Certificate
specifically provide that the cancellation events set forth in this Section 9 no
longer apply).
Notwithstanding your satisfaction of the vesting conditions of this Award
Certificate, RSUs are not earned until the applicable Scheduled Vesting Date
and, unless prohibited by applicable law, will be canceled prior to the
applicable Scheduled Vesting Date in any of the circumstances set forth below in
Section 9(1). Although you will become the beneficial owner of shares of
Discover common stock following conversion of your RSUs, the Company may, upon
notice, issue a transfer restriction with respect to your shares following
conversion of your RSUs pending any investigation or other review that impacts
the determination as to whether the RSUs are cancellable under the circumstances
set forth below. The shares underlying such RSUs shall be forfeited in the event
the Company determines that the RSUs were cancellable under the circumstances
set forth below.



6

--------------------------------------------------------------------------------




Notwithstanding any provision of this Award Certificate to the contrary, in the
event that at any time prior to one year after the termination of your
Employment or service with the Company, you (a) engage, in Competitive Activity;
(b) engage in Wrongful Solicitation or (c) breach your obligations to the
Company under a confidentiality, intellectual property or other restrictive
covenant, you shall be required to:


(i) pay to the Company an amount in cash equal to the value of the RSUs that
vested and converted to Discover shares of common stock net of taxes on or
after, or within one year prior to, your termination of Employment, which value
shall be determined as of the date your RSUs converted to shares of Company
common stock; or


(ii) transfer a number of shares of Discover common stock equal to the number of
the RSUs that vested and converted to Discover shares of common stock net of
taxes on or after, or within one year prior to, your termination of Employment.


You authorize the Company to deduct any amount or amounts owed by you pursuant
to this Section 9 from any amounts payable by or on behalf of the Company to
you, including, without limitation, any amount payable to you as salary, wages,
vacation pay, bonus, severance, change in control severance or the settlement of
any stock-based award. This right of offset shall not be an exclusive remedy and
the Company's election not to exercise this right of offset with respect to any
amount payable to you shall not constitute a waiver of this right of offset with
respect to any other amount payable to you or any other remedy.




10.
Tax and other withholding obligations.



Subject to rules and procedures established by Discover, you may be eligible to
elect to satisfy the tax or other withholding obligations arising upon
conversion of your RSUs or upon any taxable event by having Discover withhold
shares of Discover common stock or by tendering shares of Discover common stock,
in each case in an amount sufficient to satisfy the tax or other withholding
obligations. Shares withheld or tendered will be valued using the fair market
value of Discover common stock on the date the shares of Discover common stock
are scheduled to convert, or otherwise become taxable, as applicable, using a
valuation methodology established by Discover.
In order to comply with applicable accounting standards or the Company's
policies in effect from time to time, Discover may limit the amount of shares
that you may have withheld or that you may tender.
11.
Satisfaction of obligations.



Notwithstanding any other provision of this Award Certificate, Discover may, in
its sole discretion, take various actions affecting your RSUs in order to
collect amounts sufficient to satisfy any obligation that you owe to the Company
and any tax or other withholding obligations. These actions include the
following:
(a)
Upon conversion of RSUs, including any accelerated conversion pursuant to
Sections 5, 6 or 7 above, or, if later, upon delivery of the shares of Discover


7

--------------------------------------------------------------------------------




common stock, Discover may withhold a number of shares sufficient to satisfy any
obligation that you owe to the Company and any tax or other withholding
obligations. The Company shall determine the number of shares to be withheld by
dividing the dollar value of your obligation to the Company and any tax or other
withholding obligations by the fair market value of Discover common stock on the
date the shares of Discover common stock are scheduled to convert, or otherwise
become taxable, as applicable.


(b)
Discover may withhold the payment of dividend equivalents on your RSUs or any
other compensation or payments due from Discover to ensure satisfaction of any
obligation that you owe the Company or any tax or other withholding obligations
or Discover may permit you to satisfy such tax or other withholding obligation
by paying such obligation in immediately available funds.



Discover's determination of the amount that you owe the Company shall be
conclusive. The fair market value of Discover common stock for purposes of the
foregoing provisions shall be determined using a valuation methodology
established by Discover.
12.
Nontransferability.



You may not sell, pledge, hypothecate, assign or otherwise transfer your RSUs,
other than as provided in Section 13 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to the RSUs will be made only to you.
13.
Designation of a beneficiary.



You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Human Resources Department.
Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.
If you previously filed a designation of beneficiary form for your equity awards
with the Human Resources Department, such form will also apply to the RSUs
granted pursuant to this award. You may replace or revoke your beneficiary
designation at any time. If there is any question as to the legal right of any
beneficiary to receive shares under this award, Discover may determine in its
sole discretion to deliver the shares in question to your estate. Discover's
determination shall be binding and conclusive on all persons and it will have no
further liability to anyone with respect to such shares.





8

--------------------------------------------------------------------------------




14.Ownership and possession.


(a)
Generally. Generally, you will not have any rights as a stockholder in the
shares of Discover common stock corresponding to your RSUs prior to conversion
of your RSUs.

Prior to conversion of your RSUs, however, you will receive dividend equivalent
payments, as set forth in Section 4 of this Award Certificate.
To the extent necessary or advisable to comply with Section 409A of the Internal
Revenue Code, with respect to any provision of this Award Certificate that
provides for vested RSUs to convert to shares of Discover common stock on or as
soon as administratively practicable after a specified event or date, such
conversion will be made by the later of the end of the calendar year in which
the specified event or date occurs or the 15th day of the third calendar month
following the specified event or date.
(b)
Following conversion. Following conversion of your RSUs you will be the
beneficial owner of the net shares issued to you, and you will be entitled to
all rights of ownership, including voting rights and the right to receive cash
or stock dividends or other distributions paid on the shares.

15.
Securities law matters.



Shares of Discover common stock issued upon conversion of your RSUs may be
subject to restrictions on transfer by virtue of the Securities Act of 1933, as
amended.  Discover may advise the transfer agent to place a stop order against
such shares if it determines that such an order is necessary or advisable.
 Because Discover common stock will only be maintained in book-entry form, you
will not receive a stock certificate representing your interest in such shares.
16.
Compliance with laws and regulations.



Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your RSUs (whether directly or
indirectly, whether or not for value, and whether or not voluntary) must be made
in compliance with any applicable constitution, rule, regulation, or policy of
any of the exchanges or associations or other institutions with which the
Company or a Related Employer has membership or other privileges, and any
applicable law, or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.
17.
No entitlements.



(a)
No right to continued Employment. This RSU Award is not an employment agreement,
and nothing in this Award Certificate, the International Supplement, if
applicable, or the Plan shall alter your status as an “at-will” employee of the
Company or your Employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the Plan shall be
construed as guaranteeing your Employment by the Company or a Related Employer,
or as giving you any right to continue in the employ of the Company


9

--------------------------------------------------------------------------------




or a Related Employer, during any period (including without limitation the
period between the Date of the Award and any of the First Scheduled Vesting
Date, the Second Scheduled Vesting Date, the Third Scheduled Vesting Date, the
Fourth Scheduled Vesting Date, or any portion of any of these periods), nor
shall they be construed as giving you any right to be reemployed by the Company
or a Related Employer following any termination of Employment.
(b)
No right to future awards. This award, and all other awards of RSUs and other
equity-based awards, are discretionary. This award does not confer on you any
right or entitlement to receive another award of RSUs or any other equity-based
award at any time in the future or in respect of any future period.

(c)
No effect on future employment compensation. Discover has made this award to you
in its sole discretion. This award does not confer on you any right or
entitlement to receive compensation in any specific amount for any future fiscal
year, and does not diminish in any way the Company's discretion to determine the
amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other Employment-related rights you may have, such as rights to pension or
severance pay.

(d)
In the event of any conflict between any terms applicable to equity awards in
any employment agreement, offer letter or other arrangement that you have
entered into with the Company and the terms set forth in this Award Certificate,
the latter shall control. In the event of any conflict between the terms set
forth in this Award Certificate and the terms of the Plan, the latter shall
control.

18.
Consents under local law.



Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.
19.
Award modification.



The Committee reserves the right to modify or amend unilaterally the terms and
conditions of your RSUs, without first asking your consent, or to waive any
terms and conditions that operate in favor of Discover. These amendments may
include (but are not limited to) changes that the Committee considers necessary
or advisable as a result of changes in any, or the adoption of any new, Legal
Requirement. The Committee may not modify your RSUs in a manner that would
materially impair your rights in your RSUs without your consent; provided,
however, that the Committee may, without your consent, amend or modify your RSUs
in any manner that the Committee considers necessary or advisable to comply with
any Legal Requirement or to ensure that your RSUs are not subject to United
States federal, state or local income tax or any equivalent taxes in territories
outside the United States prior to payment. Discover will notify you of any
amendment of your RSUs that affects your rights. Any amendment or waiver of a
provision of this Award Certificate (other than any amendment or waiver
applicable to all recipients generally), which amendment or waiver operates in
your favor or confers a benefit on you, must be in writing and signed by
Discover's Head of Human Resources (or if such positions no longer exist, by the
holder of an equivalent position) to be effective.

10

--------------------------------------------------------------------------------




20.
Severability.



In the event the Committee determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your award.
21.
Successors.



This Award Certificate shall be binding upon and inure to the benefit of any
successor or successors of Discover and any person or persons who shall, upon
your death, acquire any rights hereunder in accordance with this Award
Certificate or the Plan.
22.
Governing law.



This Award Certificate and the related legal relations between you and Discover
will be governed by and construed in accordance with the laws of the State of
Delaware, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.
23.
Section 409A.



This Award Certificate and your RSU Award (including all adjustments,
substitutions, dividends, valuations and distributions, and deferrals hereunder)
are intended to be exempt from or comply with Section 409A of the Internal
Revenue Code pursuant to the guidance issued thereunder by the U.S. Internal
Revenue Service in all respects and shall be administered in a manner consistent
with such intent. If an unintentional operational failure occurs with respect to
requirements under Section 409A of the Internal Revenue Code, you or your
beneficiary shall fully cooperate with Discover to correct the failure, to the
extent possible, in accordance with any correction procedure established by the
U.S. Internal Revenue Service. Any reference herein to Section 409A of the
Internal Revenue Code shall be interpreted to refer to any successor section of
the Internal Revenue Code or other guidance issued by the U.S. Internal Revenue
Service, or other agency with jurisdiction, as appropriate. To the extent that
full or partial payment of your RSU Award that constitutes a deferral of
compensation subject to Section 409A of the Internal Revenue Code is made upon a
termination of Employment, a termination of Employment shall be deemed to occur
only if it is a "separation from service" for purposes of Section 409A of the
Internal Revenue Code, and references in this Award Certificate to
"termination," "termination of Employment," or like terms shall mean a
"separation from service."















11

--------------------------------------------------------------------------------




24.
Defined terms.

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:
(a)
“Board” means the Board of Directors of Discover.

(b)
“Cause” means:

(1)
any act or omission which constitutes a material breach of your obligations to
the Company or your failure or refusal to perform satisfactorily any duties
reasonably required of you, which breach, failure or refusal (if susceptible to
cure) is not corrected (other than failure to correct by reason of your
incapacity due to Disability) within ten (10) business days after written
notification thereof to you by the Company;



(2)
any act or omission by you that constitutes (x) fraud or intentional
misrepresentation, (y) embezzlement, misappropriation or conversion of assets
of, or business opportunities considered by, the Company or (z) any other act
which has caused or may reasonably be expected to cause material injury to the
interest or business reputation of the Company; or



(3)
your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Company is a
member or of any policy of the Company relating to compliance with any of the
foregoing.

 
(c)
A “Change in Control” means, except as provided otherwise below, the first to
occur of any of the following events:



(1)
except as otherwise provided in clause (3) below, any person (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”), as
such term is modified in Sections 13(d) and 14(d) of the Exchange Act), other
than (i) any employee plan established by the Company or any of its
Subsidiaries, (ii) any group of employees holding shares subject to agreements
relating to the voting of such shares, (iii) the Company or any of its
affiliates (as defined in Rule 12b-2 promulgated under the Exchange Act), (iv)
an underwriter temporarily holding securities pursuant to an offering of such
securities, or (v) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company, either (x) acquires ownership of stock of the Company that, together
with stock held by such person (not including the stock owned by such person any
stock acquired directly from the Company other than in connection with the
acquisition by the Company of a business), constitutes more than fifty percent
(50%) of the total fair market value of the stock of the Company (but only if
such person did not own more than 50% of the total fair market value of the
stock of the Company prior to the acquisition of additional stock), or (y)
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person) ownership of the stock of the
Company possessing thirty percent (30%) or more of the total voting power of the
stock of the Company (but


12

--------------------------------------------------------------------------------




only if such person did not own 30% or more of the total voting power of the
stock of the Company prior to the acquisition of additional stock and not
including the stock owned by such person any stock acquired directly from the
Company other than in connection with the acquisition by the Company of a
business);




(2)
a change in the composition of the Board during any twelve-month period, such
that individuals who, as of the Date of the Award, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board
subsequent to the date of Date of the Award whose election, or nomination for
election by the Company's stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board;



(3)
the consummation of a merger or consolidation of the Company with any other
corporation or other entity, or the issuance of voting securities in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (i) a merger or consolidation which results in the securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into securities of the surviving
entity or any parent thereof), in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its subsidiaries, at least fifty percent (50%) of the combined
voting power of the voting securities of the Company or such surviving entity or
any parent thereof outstanding immediately after such merger or consolidation,
or (ii) a merger or consolidation effected to implement a recapitalization of
the Company (or similar transaction) in which no person (determined pursuant to
clause (1) above) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such person any securities acquired directly from the Company or its affiliates
other than in connection with the acquisition by the Company or its affiliates
of a business) representing thirty percent (30%) or more of the total voting
power of the stock of the Company (but only if such person did not own 30% or
more of the total voting power of the stock of the Company prior to the
acquisition of additional securities);



(4)
the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company's assets, other than a sale
or disposition by the Company of all or substantially all of the Company's
assets to (i) a shareholder of the Company (immediately before the asset
transfer) in exchange for or with respect to the Company's stock, (ii) an
entity, at least fifty percent (50%) of the total value or voting power of which
is owned, directly or indirectly, either by the Company or by a person or more
than one person acting as a group, that owns fifty percent (50%) or more of


13

--------------------------------------------------------------------------------




the total value or voting power of all the outstanding stock of the Company, or
(iii) a person, or more than one person acting as a group, that owns, directly
or indirectly, fifty percent (50%) or more of the total value or voting power of
all the outstanding stock of the Company; provided, however, that a Change in
Control pursuant to this clause (4) shall not be deemed to have occurred unless
a person (determined pursuant to clause (1) above) or persons acting as a group
acquires (or has acquired during the twelve-month period ending on the date of
the most recent acquisition by such person or persons) assets from the Company
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Company
immediately before such acquisition or acquisitions.


Notwithstanding the foregoing, with respect to a Change in Control of Discover,
no Change in Control shall be deemed to have occurred if there is consummated
any transaction or series of integrated transactions immediately following which
the beneficial holders of the Company's common stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns substantially all of the assets
of the Company immediately prior to such transaction or series of transactions.
(d)
“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board
with the powers of the Committee under the Plan, or any subcommittee appointed
by such Committee.



(e)
The “Company” means Discover and all of its Subsidiaries.



(f)
“Competitive Activity” means:



(1) becoming, or entering into any arrangement as, an employee, officer,
partner, member, proprietor, director, independent contractor, consultant,
advisor, representative or agent of, or serving in any similar position or
capacity with, a Competitor, where you will be responsible for providing, or
managing or supervising others who are providing, services (x) that are similar
or substantially related to the services that you provided to the Company, or
(y) that you had direct or indirect managerial or supervisory responsibility for
at the Company, or (z) that call for the application of the same or similar
specialized knowledge or skills as those utilized by you in your services for
the Company, in each such case, at any time during the year preceding the
termination of your employment with the Company; or


(2) either alone or in concert with others, forming, or acquiring a 5% or
greater equity ownership, voting interest or profit participation in, a
Competitor.


(g)
“Competitor” means any corporation, partnership or other entity that engages in
(or that owns a significant interest in any corporation, partnership or other
entity that engages in) (i) the business of consumer lending, including, without
limitation, credit card issuance or electronic payment services, or (ii) any
other business in which you


14

--------------------------------------------------------------------------------




have been involved in or had significant knowledge of, which has been conducted
by the Company at any time during your employment with the Company. For the
avoidance of doubt, a competitor of any entity which results from a corporate
transaction involving the Company that constitutes a Change in Control shall be
considered a Competitor for purposes of this Award Certificate.


(h)
“Date of the Award” means December 9, 2011.



(i)
“Disability” means a “permanent and total disability,” as defined in Section
22(e)(3) of the Internal Revenue Code.



(j)
“Discover” means Discover Financial Services, a Delaware corporation.



(k)
“Employed” and “Employment” refer to employment with the Company and/or Related
Employment.    



(l)
“First Scheduled Vesting Date” means January 2, 2013.



(m)
“Fourth Scheduled Vesting Date” means January 2, 2016.



(n)
“Good Reason” means the occurrence of any of the following upon, or within six
(6) months prior to or twenty-four (24) months after the occurrence of a Change
in Control of Discover without your prior written consent:



(1)
(A) any material diminution in your assigned duties, responsibilities and/or
authority, including the assignment to you of any duties, responsibilities or
authority inconsistent with the duties, responsibilities and authority assigned
to you, immediately prior to such assignment, or (B) a material diminution in
the authority, duties, or responsibilities of the supervisor to whom you are
required to report;



(2)
any material reduction in your base compensation; provided, however, that
Company-initiated across-the-board reductions in compensation affecting
substantially all eligible Company employees shall alone not be considered “Good
Reason,” unless the compensation reductions exceed twenty percent (20%) of your
base compensation;



(3)
A material diminution of the budget over which you have authority;



(4)
The Company's requiring you to be based at a location that (A) is in excess of
thirty-five (35) miles from the location of your principal job location or
office immediately prior to the Change in Control, or (B) results in an increase
in your normal daily commuting time by more than ninety (90) minutes, except for
required travel on Company's business to an extent substantially consistent with
your then present business travel obligations; or



(5)
Any other action or inaction that constitutes a material breach by the Company
of any agreement pursuant to which you provide services to the Company.




15

--------------------------------------------------------------------------------




For purposes of Sections 24(n)(1) through (5) above, the duties,
responsibilities and/or authority assigned to you shall be deemed to be the
greatest of those in effect prior to or after the Change in Control. Unless you
become Disabled, your right to terminate your Employment for Good Reason shall
not be affected by your incapacity due to physical or mental illness. Your
continued Employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason. Notwithstanding the
foregoing, Good Reason shall not exist unless you give the Company written
notice thereof within 30 days after its occurrence and the Company shall not
have remedied the action within 30 days after such written notice.
(o)
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended, and the rules, regulations and guidance thereunder.



(p)
“Legal Requirement” means any law, regulation, ruling, judicial decision,
accounting standard, regulatory guidance or other legal requirement.



(q)
“Plan” means the Discover Financial Services Omnibus Incentive Plan, as in
effect from time to time.



(r)
“Related Employment” means your employment with an employer other than the
Company (such employer, herein referred to as a “Related Employer”), provided:
(i) you undertake such employment at the written request or with the written
consent of Discover's Head of Human Resources; (ii) immediately prior to
undertaking such employment you were an employee of the Company or were engaged
in Related Employment (as defined herein); and (iii) such employment is
recognized by the Company in its discretion as Related Employment; and, provided
further that the Company may (1) determine at any time in its sole discretion
that employment that was recognized by the Company as Related Employment no
longer qualifies as Related Employment, and (2) condition the designation and
benefits of Related Employment on such terms and conditions as the Company may
determine in its sole discretion. The designation of employment as Related
Employment does not give rise to an employment relationship between you and the
Company, or otherwise modify your and the Company's respective rights and
obligations.



(s)
“Retirement” means the termination of your Employment by you or by the Company
for any reason other than for Cause and other than due to your death or
Disability, on or after the date on which:



(1)
you have attained age 55 and completed at least 5 years of service with the
Company; or

(2)
you have attained age 65, whichever occurs first.

(t)
“Scheduled Vesting Date” means the First Scheduled Vesting Date, the Second
Scheduled Vesting Date, the Third Scheduled Vesting Date and/or the Fourth
Scheduled Vesting Date as the context requires.



(u)
“Second Scheduled Vesting Date” means January 2, 2014.




16

--------------------------------------------------------------------------------




(v)
“Subsidiary” means (i) a corporation or other entity with respect to which
Discover, directly or indirectly, has the power, whether through the ownership
of voting securities, by contract or otherwise, to elect at least a majority of
the members of such corporation's board of directors or analogous governing
body, or (ii) any other corporation or other entity in which Discover, directly
or indirectly, has an equity or similar interest and which the Committee
designates as a Subsidiary for purposes of the Plan.



(w)
“Third Scheduled Vesting Date” means January 2, 2015.



(x)
“Wrongful Solicitation” occurs upon either of the following events:



(1)
while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you hire or solicit, recruit, induce, entice, influence or
encourage any Company employee to leave the Company or become hired or engaged
by another firm; provided, however, that this clause shall apply only to
employees with whom you worked or had professional or business contact, or who
worked in or with your business unit, during any notice period applicable to you
in connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment; or



(2)
while Employed, including during any notice period applicable to you in
connection with the termination of your Employment, or within one year after the
termination of your Employment, directly or indirectly in any capacity
(including through any person, corporation, partnership or other business entity
of any kind), you solicit or entice away or in any manner attempt to persuade
any client or customer, or prospective client or customer, of the Company (i) to
discontinue or diminish his, her or its relationship or prospective relationship
with the Company or (ii) to otherwise provide his, her or its business to any
person, corporation, partnership or other business entity which engages in any
line of business in which the Company is engaged (other than the Company);
provided, however, that this clause shall apply only to clients or customers, or
prospective clients or customers, that you worked for on an actual or
prospective project or assignment during any notice period applicable to you in
connection with the termination of your Employment or during the one year
preceding notice of the termination of your Employment.












17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Discover has duly executed and delivered this Award
Certificate as of the Date of the Award.


DISCOVER FINANCIAL SERVICES
By:
____________________________________
Mary Oleksiuk, Senior Vice President, Chief HR Officer













































































18

--------------------------------------------------------------------------------






APPENDIX A
Designation of Beneficiary(ies) Under
Discover Equity Compensation Plans
This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under any Discover equity compensation plan, including any
awards that may be issued to me after the date hereof, unless and until I modify
or revoke it by submitting a later dated beneficiary designation. This
Designation of Beneficiary supersedes all my prior beneficiary designations with
respect to all my equity awards.
I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my equity awards:


Beneficiary(ies) Name
Relationship
Percentage
(1)
 
 
(2)
 
 
(3)
 
 
(4)
 
 



Address(es) of Beneficiary(ies):
(1) ____________________________________________
(2) ____________________________________________
(3) ____________________________________________
(4)_____________________________________________________                                    
Name: (please print)                Date
________________________________________                    
Signature
Please sign and return this form to the Human Resources Department, Discover
Financial Services, 2500 Lake Cook Road, Riverwoods, IL 60015.













19